            Case 5:16-cv-01139-EGS Document 95 Filed 11/05/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINDA KING,                                   :
                                              :
                            Plaintiff,        :          CIVIL ACTION NO. 16-1139
                                              :
       v.                                     :
                                              :
MARTINS CREEK, LLC.,                          :
                                              :
                            Defendant.        :

                                          ORDER

       AND NOW, this 5th day of November, 2018, the parties having settled the above-

captioned action, and pursuant to Rule 41.1(b) of the Local Rules of Civil Procedure of this

Court, it is hereby ORDERED that this action is DISMISSED WITH PREJUDICE, pursuant

to agreement and without costs. The Court retains jurisdiction over this matter to enforce the

terms of the settlement.



                                           BY THE COURT:




                                           By: /s/ Shana Restucci
                                             Shana Restucci, Civil Deputy Clerk
                                             The Honorable Edward G. Smith
                                             Shana_Restucci@paed.uscourts.gov
